

113 HR 3341 IH: Verifying Agencies’ Lasting Use of Expenditures Act of 2013
U.S. House of Representatives
2013-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3341IN THE HOUSE OF REPRESENTATIVESOctober 24, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to provide for the consideration of costs and benefits during rule making and for the review of existing rules.1.Short titleThis Act may be cited as the Verifying Agencies’ Lasting Use of Expenditures Act of 2013 or the VALUE Act of 2013.2.Consideration of costs and benefits during rule makingChapter 5 of title 5, United States Code, is amended by inserting after section 553 the following:553a.Consideration of costs and benefits during rule making; review of existing rules.(a)This section applies in the case of a rule for which an agency is required to follow the procedures under section 553.(b)An agency, when making a rule, shall—(1)clearly identify the nature and source of the problem that the proposed rule is designed to address, as well as assess the significance of that problem, to enable assessment of whether any new rule is warranted;(2)assess the costs and benefits of the rule, both qualitative and quantitative, and propose a rule only on a reasoned determination that the benefits of the rule justify the costs of the rule; and(3)identify and assess available alternatives to the rule that were considered, including amending an existing rule and not regulating, together with an explanation of why the rule meets the regulatory objectives more effectively than the alternatives.(c)Notwithstanding any other provision of law, a rule may not take effect unless an agency complies with subsection (b), except as provided in subsection (d).(d)(1)Notwithstanding any other provision of this section, if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress, a rule that would not take effect by reason of subsection (c) may take effect for a period of 120 days beginning on the date that the President makes a determination under paragraph (2).(2)Paragraph (1) applies to a determination made by the President by Executive order that the rule should take effect because such rule is—(A)necessary because of an imminent threat to health or safety or other emergency;(B)necessary for the enforcement of criminal laws;(C)necessary for national security; or(D)issued pursuant to any statute implementing an international trade agreement.(e)(1)Not later than 5 years after the date of the enactment of the Verifying Agencies’ Lasting Use of Expenditures Act of 2013, and every 5 years thereafter, the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget shall—(A)review the rules of each agency and assess the costs and benefits of such rules to determine whether any such rules are outmoded, ineffective, insufficient, or excessively burdensome; and(B)submit a report to the head of each agency regarding the review conducted under subparagraph (A) of that agency’s rules.(2)Upon receiving a report under paragraph (1)(B), the head of an agency shall modify, streamline, or repeal any rules that the Administrator finds are outmoded, ineffective, insufficient, or excessively burdensome in accordance with such report..